94 F.3d 642
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ephrain RELIFORD, Jr., Plaintiff-Appellant,v.Charlie TRUESDALE, in his individual and official capacity,Defendant-Appellee.
No. 96-6291.
United States Court of Appeals, Fourth Circuit.
Aug. 20, 1996.

Ephrain Reliford, Jr., Appellant Pro Se.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, because Appellant alleges only malicious prosecution which is not cognizable until the criminal proceedings against Appellant are terminated in his favor, we affirm on the reasoning of the district court.   Reliford v. Truesdale, No. CA-95-3665-3-17BC (D.S.C. Jan. 18, 1996).   See also Brooks v. City of Winston-Salem, 85 F.3d 178, 183 (4th Cir.1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED